Dismissed and Memorandum Opinion filed May 15, 2003








Dismissed and Memorandum Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00460-CV
____________
 
SECURITY CAPITAL GROUP INCORPORATED,
Appellant
 
V.
 
PETER GRIMM, Appellee
 

 
On Appeal from the 190th District Court
Harris
County, Texas
Trial Court Cause No. 02-37656
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 30,
2002.  On May 2, 2003, appellant filed an
unopposed motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 15, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.